Citation Nr: 1021444	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.

6.  Entitlement to a higher assignable rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 
1956, from June 1960 to June 1963, and from May 1964 to 
August 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the Board's May 2009 remand instructions, the RO 
scheduled the Veteran for a VA audiological examination, and 
a VA joints examination (right shoulder disability, back 
disability, left knee disability, and left ankle disability) 
in March 2010.  An April 2010 contact note provides that the 
RO should reschedule the Veteran's VA examinations because 
the Veteran would not be able to make it.  The note revealed 
that the Veteran would be taking his wife to her cancer 
treatments on the days that were scheduled.  The RO was to 
contact the Veteran to set up an appointment 30 days from the 
date of the contact note.  It does not appear to the Board 
that any further action was taken.  

In April 2010, the Veteran's local representative submitted a 
document to the effect that the Veteran did not have any 
additional evidence to submit and requested that the case be 
sent to the Board immediately.  In a May 2010 informal 
hearing presentation, the Veteran's representative located in 
Washington indicated that the Veteran now wanted the case 
sent back to the RO for examinations.  The Board recognizes 
that the case has been advanced on the Board's docket and 
regrets further delay, but the Veteran through his 
representative in Washington has now asked that the case be 
sent back for examinations.  To avoid further delay, the 
Board stresses to the Veteran his obligation to cooperate 
with VA's attempts to assist him with his claims.  Although 
he had good cause for failing to report for the previously 
scheduled examinations, it is anticipated that he will report 
for examinations to be scheduled pursuant to this remand.  

The other issue before the Board is entitlement to a higher 
assignable rating for posttraumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  
In the May 2010 informal hearing presentation, the Veteran's 
representative also asked for a current PTSD examination, 
implying that the Veteran's PTSD impairment had increased in 
severity since the last PTSD examination.  In view of the 
need to return the case for other examinations as discussed 
above, the Board believes it appropriate to afford the 
Veteran another PTSD examination. 

Further, the RO was to contact the Veteran to obtain the 
name, address and dates of treatment in the event that the 
Veteran's PTSD treatment was rendered by a non-VA provider; 
and after securing the necessary releases, the RO was to 
obtain records from the provider(s) identified by the 
Veteran.  At the May 2007 VA examination, the Veteran 
reported seeking private treatment outside of the VA.  Here, 
the RO sent a June 2009 notice to the Veteran informing him 
to provide enough information about the evidence not in the 
VA's possession.  Since the appeal is being remanded for 
other reasons outlined above, the RO should contact the 
Veteran again and this time specifically request the name, 
address and dates of the private medical doctor/counselor who 
was treating the Veteran's PTSD.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The claims file should be updated to 
include any recent pertinent VA 
outpatient treatment records.  

2.  The RO should contact the Veteran and 
request the name, address, and dates of 
private treatment for PTSD.  After 
securing the necessary releases, the 
Veteran's treatment records should be 
requested from any such identified 
provider.  

3.  Reschedule the Veteran for a VA 
audiological examination for the purpose 
of determining the current severity of 
any bilateral hearing loss.  The RO 
should forward the Veteran's claims file 
to the VA examiner to be reviewed in 
conjunction with the examination.  The 
examiner shall perform an evaluation for 
hearing impairment as required by 38 
C.F.R. § 4.85, which shall include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  Reschedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any claimed 
left knee disability, left ankle 
disability, back disability, and right 
shoulder disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examining 
the Veteran and reviewing the claims file 
in its entirety, the examiner should 
respond to the following:

 a) Does the Veteran have a current left 
knee disability?

 b) If the Veteran has a current left 
knee disability, is it at least as likely 
as not (a 50% or higher degree of 
probability) that any left knee 
disability is related to service, or any 
incident therein?

 c) Does the Veteran have a current left 
ankle disability?

 d) If the Veteran has a current left 
ankle disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any left ankle 
disability is related to service, or any 
incident therein?

 e) Does the Veteran have a current back 
disability?

 f) If the Veteran has a current back 
disability, is it at least as likely as 
not (a 50% or higher degree of 
probability) that any back disability is 
related to service, or any incident 
therein?

 g) Does the Veteran have a current right 
shoulder disability?

 h) If the Veteran has a current right 
shoulder disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any right shoulder 
disability is related to service, or any 
incident therein?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report. 

5.  Schedule the Veteran for a VA PTSD 
examination to ascertain the current 
severity of his PTSD.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Examination 
findings should be reported to allow for 
application of VA rating criteria for 
PTSD.  A Global Assessment of Functioning 
(GAF) score should also be reported. 

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

